           Case 1:21-cv-04744-LTS Document 5 Filed 09/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KWAMIE MITCHELL,

                             Petitioner,                            21-CV-4744 (LTS)
                     -against-                             ORDER DIRECTING ORIGINAL
                                                                  SIGNATURE
SUPT. MARK MILLER,

                             Respondent.

LAURA TAYLOR SWAIN, Chief United States District Judge:

        Petitioner brings this action pro se. He submitted the petition without a signature. Rule

11(a) of the Federal Rules of Civil Procedure provides that “[e]very pleading, written motion,

and other paper must be signed by at least one attorney of record in the attorney’s name – or by a

party personally if the party is unrepresented.” See also Local Civil Rule 11.1(a). The Supreme

Court has interpreted Rule 11(a) to require “as it did in John Hancock’s day, a name handwritten

(or a mark handplaced).” Becker v. Montgomery, 532 U.S. 757, 764 (2001).

        Petitioner is directed to resubmit the signature page of the petition with an original

signature to the Court within thirty days of the date of this order. A copy of the signature page is

attached to this order.

        The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. No answer shall be required at this time. If Petitioner complies with this order, the

case shall be processed in accordance with the procedures of the Clerk’s Office. If Petitioner fails

to comply with this order within the time allowed, the action will be dismissed.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
          Case 1:21-cv-04744-LTS Document 5 Filed 09/15/21 Page 2 of 2




appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:   September 15, 2021
          New York, New York

                                                     /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                       Chief United States District Judge




                                               2
